Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. Applicant’s election without traverse of Group I (claims 1-7 and 11-13) in the reply filed on November 16, 2021 is acknowledged.
                                              Status of the Application
2.   Claims 1-7 and 11-13 are considered for examination. Claims 8-10 and 14-20 were withdrawn from further consideration as being drawn to non elected group.
                                                           Priority
3.  This application filed on April 08, 2020 is a 371 of PCT/KR2018/007523 filed on July 03, 2018 which claims foreign priority to KR10-2018-0076483 field on July 02, 2018 and KR10-2017-0084595 filed on July 04, 2017.
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




     A.  Claims 1, 3-7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2015/065005) (US 2016/0265028 is used as an English translation for the WO2015/065005 document in the following rejection).
           Kim et al. teach an upper critical solution temperature (UCST) particle for PCR, of claim 1, comprising:
      a UCST polymer matrix  having an upper critical solution temperature at 20°C to 90°C (gel or polymer matrix); and at least one primer among a forward primer and a reverse primer of target nucleic acid as a polymerase chain reaction (PCR) primer or a probe of target nucleic acid, dispersed in the UCST polymer matrix (see entire document, for eg., 0042-0046, 0008-0017; indicating polymer matrix comprising primers wherein the polymer matrix is thermo responsive polymer (UCST) used in PCR). 
         With reference to claim 3, Kim et al. teach that UCST particle is melted in a denaturation step of a PCR process (see entire document, for eg., 0064-0065, 0098-0114).
      With reference to claim 4, Kim et al. teach that the probe is a selective fluorescent probe (see entire document, for eg., para 0048).
       With reference to claim 5, Kim et al. teach a hydrogel fine particle for PCR to which, at least one primer among a forward primer and a reverse primer of target nucleic acid as a polymerase chain reaction (PCR) primer, or a probe of target nucleic acid is fixed, wherein the hydrogel fine particle comprises the upper critical solution temperature (UCST) particle, which is fixed to the fine particle, at least one primer among the 
    With reference to claim 6, Kim et al. teach that one primer of the forward primer and the reverse primer is comprised in the UCST particle, and the other primer that is not comprised in the UCST particle is fixed to an inside of the pore of the hydrogel fine particle entire document, for eg., para 0042-0044, 0082-0094) .
     With reference to claim 7, Kim et al. teach that the primer that is not comprised in the UCST particle is fixed by a covalent bond or a peptide bond to a hydrogel monomer inside the pore of the hydrogel fine particle (see entire document, for eg., para 0046-0047, 0107-0112).
       With reference to claim 11, Kim et al. teach a method of preparing the UCST particle comprising: a step of introducing at least one primer among a forward primer and a reverse primer of target nucleic acid or a probe of target nucleic acid to an upper critical solution temperature (UCST) material in a liquid phase, and performing mixing and coagulation to prepare the UCST particle (see entire document, for eg., para 0081-0084).
     With reference to claim 12, Kim et al. teach that the method comprising: a step of introducing at least one primer among a forward primer and a reverse primer of target nucleic acid or a probe of target nucleic acid into an upper critical solution temperature (UCST) material in a liquid phase and performing mixing and coagulation to prepare the UCST particle; a pre-polymer solution preparation step of mixing the prepared UCST particle, a hydrogel monomer, and a photo initiator to prepare a pre-polymer solution, in 
         With reference to claim 13, Kim et al. teach that the method further comprising: a washing step after the hydrogel fine particle is prepared (see entire document, for eg. para 0095). For all the above the claims are anticipated.
      B. Claims 1-7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hindson et al. (US 2015/0005200).
       Hindson et al. teach an upper critical solution temperature (UCST) particle for PCR, of claim 1, comprising: 
        a UCST polymer matrix having an upper critical solution temperature (UCST) at 20°C to 90°C; and at least one primer among a forward primer and a reverse primer of target nucleic acid as a polymerase chain reaction (PCR) primer or a probe of target nucleic acid, dispersed in the UCST polymer matrix (see entire document, for eg., para 0124-0125, 0102-0104, 0114-0117, 0197-0198). 
      With reference to claim 2, Hindson et al. teach that UCST particle comprising: one or more selected from the group consisting of agarose, gelatin, collagen, low melting point agarose (LMPA), and a mixture of polyethylene glycol and alpha-cyclodextrin (PEG-aCD) (see entire document, for eg. para 0102-0108: indicating agarose, gelatin, LMPA polymers).

   With reference to claim 4, Hindson et al. teach that the probe is a selective fluorescent probe (see entire document, para 0237, 0244).
         With reference to claim 5, Hindson et al. teach a hydrogel fine particle for PCR to which, at least one primer among a forward primer and a reverse primer of target nucleic acid as a polymerase chain reaction (PCR) primer, or a probe of target nucleic acid is fixed, wherein the hydrogel fine particle comprises the upper critical solution temperature (UCST) particle, which is fixed to the fine particle, at least one primer among the forward primer and the reverse primer or the probe is comprised in the UCST particle and is fixed to the hydrogel fine particle, and the hydrogel fine particle has a porous structure that comprises pores (see entire document, for eg., para 0161-0162).
   With reference to claim 6, Hindson et al. teach that one primer of the forward primer and the reverse primer is comprised in the UCST particle, and the other primer that is not comprised in the UCST particle is fixed to an inside of the pore of the hydrogel fine particle (see entire document, for eg., para 0102-0103) .
     With reference to claim 7, Hindson et al. teach that the primer that is not comprised in the UCST particle is fixed by a covalent bond or a peptide bond to a hydrogel monomer inside the pore of the hydrogel fine particle (see entire document, for eg., para  0102, 0112-0122).

       With reference to claim 12, Hindson et al. teach that the method comprising: a step of introducing at least one primer among a forward primer and a reverse primer of target nucleic acid or a probe of target nucleic acid into an upper critical solution temperature (UCST) material in a liquid phase and performing mixing and coagulation to prepare the UCST particle; a pre-polymer solution preparation step of mixing the prepared UCST particle, a hydrogel monomer, and a photo initiator to prepare a pre-polymer solution, in which the solution further comprises a primer that is not comprised in the UCST particle among the forward primer and the reverse primer when only one primer among the forward primer and the reverse primer is comprised in the UCST particle; and a step of ejecting the pre-polymer solution in a droplet form and curing the solution to prepare the hydrogel fine particle (see entire document, for eg., para 0124-0125, 0161-0162).
      With reference to claim 13, Hindson et al. teach that the method further comprising: a washing step after the hydrogel fine particle is prepared (see entire document, for eg. para 0188). For all the above the claims are anticipated.
                                                    Conclusion
           No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637